DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 19-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0079623) in view of Jeong et al. (US 2014/0022187) and further in view of Ding et al. (US 2016/0282981)
Regarding claim 1:
Kim discloses:
A display device, comprising: 
a first substrate including a display area and a non-display area (Fig. 3: 301; paragraph 70; where the display area 110 is shown in Fig. 1); 
a sensing contact area (Fig. 1: touch display panel 110); 
a sensing signal line disposed on the first substrate, the sensing signal line being disposed in the sensing contact area (Fig. 1: touch lines TL; where they are on the first substrate as of Fig. 3)1; 
a sensing contact pattern being disposed in the sensing contact area and electrically connected to the sensing signal line (Fig. 1: touch electrodes TE); 
a control signal line disposed between the first substrate and the sensing signal line (data line DL, as shown in Fig. 2, 3); and 
a shielding pattern disposed between the control signal line and the sensing signal line, the shielding pattern overlapping the control signal line or the sensing signal line (shielding PTN, as shown in Fig. 2, 3).
Kim does not disclose:
(A) “a second substrate facing the first substrate; 
“a sealing member disposed in the non-display area and coupling the first substrate to the second substrate,
a sensing contact area “disposed at an inner side of the sealing member”
(B) where the sensing contact pattern is “on the second substrate”
Regarding (A):
Jeong discloses:
a second substrate facing the first substrate (paragraph 57: top substrate 200); 
a sealing member disposed in the non-display area and coupling the first substrate to the second substrate (Fig. 2A: sealing material 400),
a sensing contact area disposed at an inner side of the sealing member (as seen in Fig. 2A: the sensing contact member 220 is inside the sealing member).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Jeong.
The rationale is as follows:
Kim and Jeong are directed to the same field of art.
Really Kim must have some kind of top substrate or cover, but just doesn’t show it. Jeong shows how one is typically constructed. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Ding discloses:
wherein the sensing contact pattern is on the second substrate (paragraph 31)2
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Jeong the elements taught by Ding.
The rationale is as follows:
Kim, Jeong, and Ding are directed to the same field of art.
Ding is really quite similar to Kim with data lines, a shielding pattern, and touch lines disposed on the first substrate (paragraphs 9-11). But Kim discloses that the sensing contact pattern can be disposed on a second substrate (paragraphs 30-31). There may be advantages such as ease of construction or reliability. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Kim, etc., discloses:
a protrusion portion disposed between the second substrate and the sensing contact pattern, wherein the sensing contact pattern is disposed along a surface of the protrusion portion (not directly shown by an individual reference, but follows from the combination: as can be seen in Kim Fig. 3 the sensing contact pattern protrudes down, so there is a protrusion, but a protrusion portion from the second substrate is not shown because the second substrate is not shown: whereas as taught by Jeong and/or Ding the sensing contact pattern is affixed to the upper substrate so in order to achieve that there must be a protrusion portion from that substrate).
Regarding claim 3:
Kim, etc., discloses:
wherein the sensing contact pattern is in contact with the sensing signal line on the surface of the protrusion portion (Kim paragraph 83).
Regarding claim 4:
Kim, etc., discloses:
plurality of first sensing electrodes disposed in the display area, wherein the first sensing electrodes are arranged in a plurality of columns; and a sensing connection electrode connecting the first sensing electrodes, wherein the sensing contact pattern includes the same conductive layer as the first sensing electrode (as shown in Kim Fig. 1).
Regarding claim 19:
Kim, etc., discloses:
a sensing pad portion disposed at an outer side of the sealing member, wherein the sensing signal line is electrically connected to the sensing pad portion (Jeong paragraphs 28-29).
Regarding claim 20:
Kim, etc., discloses:
wherein the sensing pad portion includes the same conductive layer as the shielding pattern (since the conductive layer of the shielding pattern may completely overlap the data lines as per Kim paragraphs 61-62, and the data lines in Jeong similarly extend to the pad, this would follow).
Regarding claim 21:
Although this claim uses slightly different terms for some elements, all elements positively recited have already been identified with respect to earlier rejections. Note that the “shielding pattern” of the earlier claims is “a voltage line disposed between the control signal line and the sensing signal line” as claimed here (see, e.g., Kim paragraph 145, where the shielding structure is connected to the touch electrodes as per paragraph 148).
Regarding claim 22:
Kim, etc., discloses:
wherein the conductive member is disposed at a first side of a sealing member, the sensing signal line extending from the first side of the sealing member to a second side of the sealing member to contact a sensing pad (follows from Jeong paragraphs 28-29).
Regarding claim 23:
Kim, etc., discloses:
wherein the conductive member is in contact with the first substrate and the second substrate (it could be as per Jeong Figs. 2A-2B; the sensing signal line is along the second substrate where the sensing patterns are but then extend down to the first substrate where the lead-out is; this similarly follows from the structure of Ding).
Regarding claims 25-26:
All elements positively recited have already been identified with respect to earlier rejections.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong, and further in view of Ding, and further in view of Chang et al. (US 2011/0090194)
Regarding claim 24:
Kim, etc., discloses a display device as discussed above.
Kim, etc., does not disclose:
“wherein the voltage line is electrically connected to a light emitting element in the display area.”
Chang discloses:
wherein the voltage line is electrically connected to a light emitting element in the display area (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Jeong and further in view of Ding the elements taught by Chang.
The rationale is as follows:
Kim, Jeong, Ding and Chang are directed to the same field of art.
In Kim the voltage line is connected to the touch electrodes as discussed above, but Chang shows that can instead be connected to the light emitting element and achieve the same shielding effect. One of ordinary skill in the art could have substituted this connected to the one of Kim with predictable results.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter was given in the Office Action mailed 17 March 2022.

Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive.
Applicant argued that in Kim the sensing contact pattern and sensing signal line are disposed on the same substrate, and therefore Kim does not meet the new language of the claim, which specifies that the sensing signal line is on the first substrate and the sensing contact pattern is on the second substrate.
This is true to the extent that Kim does not disclose a second substrate at all. Therefore everything in Kim is arguably on the first substrate. However, the second substrate was taught by Jeong.
With respect to Jeong (page 11), applicant argues Jeong does not disclose “a sensing contact area disposed at an inner side of the sealing member.” But it does – e.g., in Fig. 2A of Jeong the second substrate is 200, the sealing member is 400, and the sensing contact area is 220. The wording of this part of the rejection has been changed to make this a little more clear.
	Applicant argues that Kim in view of Jeong doesn’t disclose the sensing contact area disposed at an inner side of the sealing member, a sensing signal line on the first substrate, and a sensing contact pattern on the second substrate.
	Since Jeong taught the sensing contact area at an inner side of the sealing member on the second substrate, and the sensing signal line in Kim is on the first substrate, arguably the entire claim is taught by Kim in view of Jeong.
	However, it could be argued that this combination doesn’t necessarily show both of these things together, at least in one reference. Therefore to make it quite clear that it is known in the art to have the sensing contact area on a second substrate and a sensing signal line on a first substrate, Ding is relied upon. Ding clearly shows this, so even if one were to argue it wouldn’t follow from Jeong, it certainly would from Jeong and Ding.
	Note that in applicant’s own specification it’s not really clear what is “on” the first substrate and what is “on” the second. All of these elements are between the two substrates. Since applicant’s own specification says there can be intervening layers, arguably each of these elements is “on” both substrates. The same thing follows from Kim in view of Jeong and Ding. Kim shows a structure that’s pretty close to applicant’s disclosed invention, but doesn’t disclose a top substrate. But it must have some kind of top layer or the device would quickly fall apart. Jeong and Ding both show this top substrate, with the sensing contact pattern on it. Probably this is implicit to Kim and just not explicitly disclosed. It is definitely clear from the combination.
	For this reason applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Note these lines are not directly on the first substrate, but applicant’s specification defines “on” the substrate as including intervening layers (paragraph 27).
        2 Note that Jeong also discloses this. in Fig. 2A element 220 is a sensing pattern as per paragraph 61, and it is clearly on the second substrate. Ding is relied upon only because it more clearly shows which elements are on the first and which elements are on the second substrate so that it can be better understood that the language of the claim as a whole is known in the prior art.